DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,987,457. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variations of each other.


Regarding Claim 1 (drawn to an apparatus):
Current Application
Claim 2:

A dialysis system, comprising: 

a dialysis machine; 

a voice recognition component configured to identify a plurality of voice commands in audio information received by a microphone of the dialysis system; 

an authentication component configured to determine a source of the plurality of voice commands; and 

a processor configured to: 


identify one or more predefined rules related to the ordering of voice commands; 


arrange the plurality of voice commands in a particular order; and 


cause the dialysis machine to perform functions in the particular order based on the plurality of voice commands.
‘457
Claim 1:

A dialysis system, comprising: 

a dialysis machine; 

a voice recognition component configured to identify a voice command in audio information received by a microphone of the dialysis system; 

an authentication component configured to determine a source of the voice command; 

a processor configured to perform a function determined based on the voice command; and 

a user interface component configured to cause a user interface to display an arrangement of user interface elements, 

wherein the user interface elements are buttons displayed by the user interface, and the voice command comprises a command to rearrange the buttons, and 

wherein the command to rearrange the buttons does one or more of the following: 

(i) causes a button of the dialysis machine to be replaced with a different button, 

(ii) causes a first button of the dialysis machine and a second button of the dialysis machine to be combined into a single button that, when interacted with, causes the dialysis system to perform at least one action associated with the first button and at least one action associated with the second button, or 

(iii) causes a stored profile to be accessed that defines an arrangement of buttons to be displayed.



Regarding Claim 29 (drawn to a method):
Current Application
Claim 29:

A method comprising: 

identifying, by a dialysis system, a plurality of voice commands in audio information received by a microphone of the dialysis system; 

determining, by the dialysis system, a source of the plurality of voice commands; 




identifying one or more predefined rules related to the ordering of voice commands; 

arranging the plurality of voice commands in a particular order; and 


causing the dialysis machine to perform functions in the particular order based on the plurality of voice commands.
‘457
Claim 22:

A method comprising: 

identifying, by a dialysis system, a voice command in audio information received by a microphone of the dialysis system; 

determining, by the dialysis system, a source of the voice command; 

performing, by the dialysis system, a function determined based on the voice command; and 

causing, by the dialysis system, a user interface to display an arrangement of user interface elements, 

wherein the user interface elements are buttons displayed by the user interface, and the voice command comprises a command to rearrange the buttons, and 

wherein the command to rearrange the buttons does one or more of the following: 

(i) causes a button of the dialysis system to be replaced with a different button, 

(ii) causes a first button of the dialysis system and a second button of the dialysis system to be combined into a single button that, when interacted with, causes the dialysis system to perform at least one action associated with the first button and at least one action associated with the second button, or 

(iii) causes a stored profile to be accessed that defines an arrangement of buttons to be displayed.



Regarding Claim 30 (drawn to non-transitory computer readable media):
Current Application
Claim 30:

One or more non-transitory computer readable media storing instructions that, when executed, cause one or more processing devices to perform operations comprising: 

identifying a plurality of voice commands in audio information received by a microphone of a dialysis system; 

determining a source of the plurality of voice commands; 



identifying one or more predefined rules related to the ordering of voice commands; 

arranging the plurality of voice commands in a particular order; and 


causing the dialysis machine to perform functions in the particular order based on the plurality of voice commands.
‘457
Claim 23

One or more non-transitory computer readable media storing instructions that, when executed, cause one or more processing devices to perform operations comprising: 

identifying a voice command in audio information received by a microphone of a dialysis system; 


determining a source of the voice command; 

performing a function determined based on the voice command; and 

causing a user interface to display an arrangement of user interface elements, 

wherein the user interface elements are buttons displayed by the user interface, and the voice command comprises a command to rearrange the buttons, and 

wherein the command to rearrange the buttons does one or more of the following: 

(i) causes a button of the dialysis system to be replaced with a different button, 

(ii) causes a first button of the dialysis system and a second button of the dialysis system to be combined into a single button that, when interacted with, causes the dialysis system to perform at least one action associated with the first button and at least one action associated with the second button, or 

(iii) causes a stored profile to be accessed that defines an arrangement of buttons to be displayed.


It is clear that all the elements of the application claims 2, 29, and 30 are to be found in patent claims 1, 22, and 23, as the application claims 2, 29, and 30  fully encompasses patent claims 1, 22, and 23.  The difference between the application claims 2, 29, and 30 and the patent claims 1, 22, and 23 lies in the fact that the patent claims includes more elements and is thus more specific.  Thus, the invention of claims 1, 22, and 23 of the patent are in effect a “species” of the “generic” invention of the application claims 2, 29, and 30.  It has been held that the generic invention is anticipated by the species.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claim 9 of the current application corresponds to claim 2 of U.S. Patent No. 10,987,457.
Claim 10 of the current application corresponds to claim 3 of U.S. Patent No. 10,987,457.
Claim 11 of the current application corresponds to claim 4 of U.S. Patent No. 10,987,457.
Claim 12 of the current application corresponds to claim 5 of U.S. Patent No. 10,987,457.
Claim 13 of the current application corresponds to claim 6 of U.S. Patent No. 10,987,457.
Claim 14 of the current application corresponds to claim 7 of U.S. Patent No. 10,987,457.
Claim 15 of the current application corresponds to claim 8 of U.S. Patent No. 10,987,457.
Claim 16 of the current application corresponds to claim 9 of U.S. Patent No. 10,987,457.
Claim 17 of the current application corresponds to claim 10 of U.S. Patent No. 10,987,457.
Claim 18 of the current application corresponds to claim 11 of U.S. Patent No. 10,987,457.
Claim 19 of the current application corresponds to claim 13 of U.S. Patent No. 10,987,457.
Claim 20 of the current application corresponds to claim 14 of U.S. Patent No. 10,987,457.
Claim 21 of the current application corresponds to claim 15 of U.S. Patent No. 10,987,457.
Claim 22 of the current application corresponds to claim 16 of U.S. Patent No. 10,987,457.
Claim 23 of the current application corresponds to claim 17 of U.S. Patent No. 10,987,457.
Claim 24 of the current application corresponds to claim 12 of U.S. Patent No. 10,987,457.
Claim 25 of the current application corresponds to claim 18 of U.S. Patent No. 10,987,457.
Claim 26 of the current application corresponds to claim 19 of U.S. Patent No. 10,987,457.
Claim 27 of the current application corresponds to claim 20 of U.S. Patent No. 10,987,457.
Claim 28 of the current application corresponds to claim 21 of U.S. Patent No. 10,987,457.
Claims 3-8 of the current application do not correspond to any of the claims of  U.S. Patent No. 10,987,457.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-16, 19-21, and 25-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 8,769,625).
Regarding Claim 2, Wang et al discloses a dialysis system, comprising: a dialysis machine (Fig. 1, dialysis machine 102) (col. 3, line 61-col. 4. line 10); a voice recognition component configured to identify a plurality of voice commands in audio information received by a microphone of the dialysis system (the dialysis machine can be configured to include a microphone and voice data transmission capability) (col. 6, lines 53-56); an authentication component (The server 104 then requests authorization from the dialysis machine 102 (406)) (col 5, lines 1-7) configured to determine a source of the plurality of voice commands (The hemodialysis machine can also include an internet protocol (IP) phone through which the hemodialysis machine can transmit voice data to the client device) (col. 3, lines 57-60); and a processor (The operations described in this specification can be implemented as operations performed by a data processing apparatus on data stored on one or more computer-readable storage devices or received from other sources) (col. 7, lines 17-20) configured to: identify one or more predefined rules related to the ordering of voice commands ( The remote user also provides instructions (428) at the client device 108 to the dialysis machine 102. For example, the remote user can pause the dialysis treatment or request other information through the menu buttons shown on the virtual control) (col. 5, lines 46-56); arrange the plurality of voice commands in a particular order (The server 104 receives the instructions and transmits the instructions (430) to the dialysis machine 102) (col. 5, lines 46-56); and cause the dialysis machine to perform functions in the particular order based on the plurality of voice commands (The dialysis machine 102 receives the instructions and executes the instructions (432)) (col. 5, lines 46-56).
Regarding Claim 3, Wang et al discloses a dialysis system, wherein the plurality of voice commands are executed in the order in which they were received (The dialysis machine 102 receives the instructions and executes the instructions (432)) (col. 5, lines 46-56).
Regarding Claim 4, Wang et al discloses a dialysis system, wherein the plurality of voice commands are executed based on configuration parameters of the dialysis system (On establishing a connection between the client device 108 and the dialysis machine 102, the client device 108 is provided data to display the same information as shown on the display 204 of the dialysis machine 102) (col. 4, lines 47-52).
Regarding Claim 5, Wang et al discloses a dialysis system, wherein the plurality of voice commands are arranged based on an urgency of commands included therein (The client machines can have a hierarchy of control, which can determine what instructions provided to the dialysis machine receive priority over other instructions from other client machines) (col. 5, line 57-col. 6, line 13).
Regarding Claim 6, Wang et al discloses a dialysis system, wherein a voice command that includes a trivial command is executed last (The client machines can have a hierarchy of control, which can determine what instructions provided to the dialysis machine receive priority over other instructions from other client machines) (col. 5, line 57-col. 6, line 13).
Regarding Claim 7, Wang et al discloses a dialysis system, wherein a voice command that includes an urgent command is executed first (The client machines can have a hierarchy of control, which can determine what instructions provided to the dialysis machine receive priority over other instructions from other client machines) (col. 5, line 57-col. 6, line 13).
Regarding Claim 8, Wang et al discloses a dialysis system, wherein the voice command that includes the trivial command is received before the voice command that includes the urgent command (The client machines can have a hierarchy of control, which can determine what instructions provided to the dialysis machine receive priority over other instructions from other client machines) (col. 5, line 57-col. 6, line 13).
Regarding Claim 9, Wang et al discloses a dialysis system, wherein the authentication component is configured to determine that the source of the voice command is an authorized user of the dialysis system (Upon authorization, the server 104 provides access (416) to the client device 108. The server 104 provides the virtual control to the client device 108) (col. 5, lines 27-33).
Regarding Claim 10, Wang et al discloses a dialysis system, wherein the dialysis machine includes the microphone (the dialysis machine can be configured to include a microphone and voice data transmission capability) (col. 6, lines 53-56).
Regarding Claim 11, Wang et al discloses a dialysis system, comprising an electronic device configured to communicate with the dialysis machine (A remote user at the client device 108 thus receives information from the dialysis machine 102, and monitors the operation of the dialysis machine 102) (col. 4, lines 3-6).
Regarding Claim 12, Wang et al discloses a dialysis system, wherein the electronic device includes the microphone and the voice recognition component (the client device can be any computing device that can connect to a network, including, for example, mobile phones, tablet computers, laptops, netbooks, and smartphones) (col. 6, lines 46-48).   It is well known in the art that mobile phones, tablet computers, laptops, netbooks, and smartphones are equipped with built-in microphones.
Regarding Claim 13, Wang et al discloses a dialysis system, wherein the electronic device is one or more of a mobile computing device, a tablet or a smartphone (the client device can be any computing device that can connect to a network, including, for example, mobile phones, tablet computers, laptops, netbooks, and smartphones) (col. 6, lines 46-48).
Regarding Claim 14, Wang et al discloses a dialysis system, wherein the electronic device includes a display that is configured to replicate what is presented on a display of the dialysis machine (The remote user is thus able to see the same controls as the user at the dialysis machine 102) (col. 5, lines 27-33).
Regarding Claim 15, Wang et al discloses a dialysis system, wherein the electronic device is configured to receive input that allows the dialysis machine to be controlled (The client device 108 receives the virtual control (418) and displays the virtual control to a remote user at the client device 108) (col. 5, lines 27-33).
Regarding Claim 16, Wang et al discloses a dialysis system, wherein the authentication component is configured to receive non-voice input to assist in determining the source of the voice command (The client device 108 receives the virtual control (418) and displays the virtual control to a remote user at the client device 108) (col. 5, lines 27-33).
Regarding Claim 19, Wang et al discloses a dialysis system, wherein the voice command comprises a command for the dialysis machine to perform a dialysis function (The dialysis machine 102 then starts an operation (420). In this example, the operation is a dialysis treatment started by the user at the dialysis machine 102. Alternatively, the operation can also be started by a remote user at the client device 108) (col. 5, lies 34-38).
Regarding Claim 20, Wang et al discloses a dialysis system, wherein the dialysis machine performs the function if the source of the voice command is determined to be an authorized user (Upon authorization, the server 104 provides access (416) to the client device 108. The server 104 provides the virtual control to the client device 108) (col. 5, lines 27-33).
Regarding Claim 21, Wang et al discloses a dialysis system, wherein the function is determined based at least in part on the determined source of the voice command (Upon authorization, the server 104 provides access (416) to the client device 108. The server 104 provides the virtual control to the client device 108) (col. 5, lines 27-33).
Regarding Claim 25, Wang et al discloses a dialysis system, wherein the processor is configured to determine whether the function is authorized to be carried out by the source of the voice command (Upon authorization, the server 104 provides access (416) to the client device 108. The server 104 provides the virtual control to the client device 108) (col. 5, lines 27-33).
Regarding Claim 26, Wang et al discloses a dialysis system, wherein the command to rearrange buttons is carried out based at least in part on an identity of the source of the voice command (the user can select one of the menu options from the menu button row 214 to receive different types of information through the display 204) (col. 4, lines 37-40).
Regarding Claim 27, Wang et al discloses a dialysis system, wherein the user interface component is configured to cause the user interface to display an arrangement of user interface elements that is based on an identity of the source of the voice command (The client machines can have a hierarchy of control, which can determine what instructions provided to the dialysis machine receive priority over other instructions from other client machines) (col. 6, lines 1-13).
Regarding Claim 28, Wang et al discloses a dialysis system, comprising an electronic device configured to communicate with the dialysis machine, wherein the electronic device includes the user interface (The server 104 then creates a virtual control (410). The virtual control provides an interface for the dialysis machine 102, such as the user interface provided by the control panel 202 of the dialysis machine 102) (col. 5, lines 8-14).
Claims 29 and 30 are rejected for the same reason as claim 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-18 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Weismiller et al. (US 2007/0080801).
Regarding Claim 17, Wang et al fails to teach a dialysis system,  further comprising a wireless identification device that corresponds to an identity.
Weismiller et al. teaches a dialysis system,  further comprising a wireless identification device that corresponds to an identity (transceivers 20 are RFID transceivers suitable for communications with RFID tags 24 using either passive or active RFID technology) (page 2, paragraph [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have combined the teachings of Wang with the teachings of Weismiller to prevent unauthorized access to the dialysis system.
Regarding Claim 18, Wang et al fails to teach a dialysis system, wherein the identity that corresponds to the wireless identification device is determined to be the source of the voice command when the wireless identification device is within communication range of the dialysis machine.
Weismiller et al. teaches a dialysis system, wherein the identity that corresponds to the wireless identification device is determined to be the source of the voice command when the wireless identification device is within communication range of the dialysis machine (near hands-free fixed communicator 960 includes a transceiver similar to transceivers 18 or 20 and detects the identification signal presented by all users proximate to near hands-free fixed communicator 960) (page 11, paragraph [0101]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have combined the teachings of Wang with the teachings of Weismiller to prevent unauthorized access to the dialysis system.
Regarding Claim 22, Wang et al fails to teach a dialysis system, wherein the voice recognition component is configured to identify a wakeup command in the audio information received by the microphone when the voice recognition component is in a standby state.
Weismiller et al. teaches a dialysis system, wherein the voice recognition component is configured to identify a wakeup command in the audio information received by the microphone when the voice recognition component is in a standby state (a physical cue is received, as represented by block 928, communicator 920 prompts the user for instructions) (page 10, paragraph [0091]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have combined the teachings of Wang with the teachings of Weismiller to prevent unauthorized access to the dialysis system.
Regarding Claim 23, Wang et al fails to teach a dialysis system, wherein the wakeup command causes the voice recognition component to enter an enabled state.
Weismiller et al. teaches a dialysis system, wherein the wakeup command causes the voice recognition component to enter an enabled state (If either a request is received, as represented by block 926, or a physical cue is received, as represented by block 928, communicator 920 prompts the user for instructions) (page 10, paragraph [0091]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have combined the teachings of Wang with the teachings of Weismiller to prevent unauthorized access to the dialysis system.
Regarding Claim 24, Wang et al fails to teach a dialysis system, wherein the voice recognition component is in a standby state when the wireless identification device is not within communication range of the dialysis machine.
Weismiller et al. teaches a dialysis system, wherein the voice recognition component is in a standby state when the wireless identification device is not within communication range of the dialysis machine (communicator 920 is in a standby mode until a request is received over network 16 through transceiver 904) (page 10, paragraph [0091]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have combined the teachings of Wang with the teachings of Weismiller to prevent unauthorized access to the dialysis system.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 06/16/2021 and 06/22/2021 were filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statements are being considered by the examiner.
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Diga et al. (US 11,394,784) discloses managing communications with a connected health system.
Buraczenski et al. (US 11,491,270) discloses non-touch communication with a dialysis machine using a connected health system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468. The examiner can normally be reached Monday thru Friday 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATWANT K SINGH/Primary Examiner, Art Unit 2672